Weaver, J.
Executórs and administrastranger estate to contest. It is very material, at the outset, to inquire by what right the appellant appears in the probate proceedings, to contest the granting of administration upon the estate of the deceased.. It makes no asser- . . . tion of right ni itself to administer upon the estate, either in Iowa or Illinois. It is not an ^eir or creditor of the deceased or distributee of his estate. If any conclusion can be drawn from the application and argument, it is that the appellant fears that the administrator, if not removed, may sue it for the collection of an alleged claim for damages; yet, in the same connection, it assures the court that it has itself neither residence nor office nor agency in this state, and that it is, therefore, impossible for the courts of Iowa to obtain jurisdiction over it. So far as the record shows, the administrator has not brought suit upon the claim, nor is there anything to negative the idea that, if he does sue, he will bring his action in Illinois or Indiana, where, confessedly, a good service can be had. We are, therefore, of the opinion that appellant shows no such right or interest in the estate of the deceased as gives it any standing to appear in the *373probate proceedings or to contest the validity of the appointment of the administrator.
It would hardly seem necessary to take time for argument or citation of authorities upon a proposition so elementary, but we may say that the precise question was before this court in Murphy v. Creighton, 45 Iowa 179. It was there decided that a showing of property of the deceased in the county where application is made is not necessary to the jurisdiction of the court to appoint an administrator, and that, such appointment having been made, it is not open to collateral attack. The same question of jurisdiction was again decided in Morris v. Chicago, R. I. & P. R. Co., 65 Iowa 727, and the appointment of an administrator by an Iowa court was upheld, although the estate had no property in Iowa nor any property right therein, except a claim for damages for causing the death of the intestate, upon which claim suit might be brought in this jurisdiction. That a person or party who fears he may be sued by the administrator has no interest which entitles him. to demand the removal of the administrator was again distinctly held in Chicago, B. & Q. R. Co. v. Gould, 64 Iowa 343, a case in which the facts are in all material respects similar to those presented in this case.
•There is nothing whatever in the decision by us in Knight v. Moline, E. M. & W. R. Co., 160 Iowa 160, which is inconsistent with these holdings. The question there raised was as to the authority of a foreign administrator, who had never sought or procured an appointment here, to maintain an action in Iowa, — another and different proposition from the one with which we are here confronted. The questions argued have been too long settled in this court to be now disturbed. Further to the point that the appellant will not be heard to attack the validity of the adminisrator’s appointment, see White v. Spaulding, (Mich.) 14 N. W. 684; Jones v. Smith, (Ga.) 48 S. E. 134; Missouri Pac. R. Co. v. Bennett, (Kan.) 49 Pac. 606; Missouri Poc. R. Co. v. *374Lewis, 24 Neb. 848; Hartford & N. H. R. Co. v. Andrews, 36 Conn. 213.
We see no reason for departing from the conclusion announced on the first hearing, and the judgment appealed from'is, therefore, — Affirmed.
Evans, C. J., Deemeb and Preston, JJ., concur.